Citation Nr: 1520181	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-38 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation for service-connected lumbar strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to August 1996, with approximately 20 years of service with the Florida Army National Guard, including a confirmed period of active duty for training from September 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the July 2003 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal the July 2003 RO rating decision, and new and material evidence was not submitted within the applicable appellate period, but additional relevant Service Treatment Records (STRs) have been associated with the claims file since the decision was issued.  Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The issue before the Board is therefore entitlement to service connection for bilateral hearing loss, as opposed to whether new and material evidence has been submitted sufficient to reopen the claim. 

The issue of entitlement to an increased evaluation for lumbar strain, currently evaluated as 40 percent disability, was raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's bilateral hearing loss arose during, or was caused by excessive noise from a period of active duty, active duty for training, or inactive duty for training.

2.  In a December 2011 Statement in Support of Claim, the Veteran stated that he wished to withdraw his appeal of the claim for an increased back evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the appeal of the issue of entitlement to an increased evaluation for back strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in March 2009, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Additionally, the Statement of the Case (SOC) included a description of what the evidence must show for service connection based on a period of reserve or National Guard service.  Although the initial unfavorable decision was issued prior to the issuance of the SOC, the claim was subsequently readjudicated in supplemental statements of the case in September 2010 and December 2011, and thus the Veteran suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case). The Board thus finds that the VA's duty to notify has been satisfied through these letters.  

The duty to assist is also found to have been satisfied in this case.  Service personnel and treatment records have been associated with the file, in addition to VA and private treatment records, and statements from the Veteran and fellow service members.  The Veteran had the opportunity to request a hearing before the Board, but did not so elect.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  
The Board acknowledges that the Veteran has not been provided with VA examination regarding his claim for entitlement to service connection for bilateral hearing loss.  

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board finds that a medical examination is not necessary to make a decision on the claim.  The Veteran has essentially asserted that he was exposed to loud noise for an extended period of time in his work as a diesel mechanic and electrician for vehicles and generators with the Florida National Guard, and that his hearing acuity progressively decreased during such service, such that hearing loss was documented at his retirement physical.  As will be discussed further below, service connection for a disease or injury which arose during or was caused by a period of reserve or National Guard service is only available for injury or disease suffered from periods where the individual was ordered to active duty, or from active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The Veteran has not asserted, and the evidence does not otherwise indicate, that he experienced any particular loud noise exposure, decrease in hearing acuity, or other ear injury during a period of ACDUTRA or INACDUTRA.  His statement that he worked in the motor pool during his period of active duty from July 1996 to August 1996, for less than two months, does not distinguish that particular period of service from his multiple years working in the motor pool and as an interior electrician during his regular National Guard service.  Absent evidence that established an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014).  In the absence of persuasive evidence of an in-service disease or injury, remand of this case to obtain an examination and/or an opinion as to the etiology of the hearing loss would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or event, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Additionally, as the Veteran has not asserted, and the evidence does not otherwise indicate that he experienced any particular loud noise exposure, decrease in hearing acuity, or other ear injury specifically during a period of ACDUTRA or INACDUTRA, the Board finds that remanding the claim in order to verify the specific dates of the Veteran's ACDUTRA or INACTURA during his service with the Florida National Guard would result in unnecessary delay without a reasonable possibility of helping to substantiate his claim for benefits.  Therefore, the Board finds that there is not a reasonable possibility that such development could help substantiate the Veteran's claim, remanding his claim to verify these periods would serve no useful purpose, it is not prejudicial to the Veteran to proceed with a decision, and remand is therefore unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). 

Finally, it is noted that a private treatment record from April 1997 indicates that the Veteran was given a hearing test that showed normal hearing through 2000 cycles, dropping into a mild to moderate high frequency neurosensory hearing loss.  While the audiogram is not of record, the Board finds that remand in order to obtain it would result in needless delay.  The most-recent prior audiogram was from October 1993, which demonstrated some loss of hearing acuity at the higher frequencies.  The Veteran's service personnel records indicate that his principal duty from October 1993 to January 1995 was with light wheel vehicles and from 1995 to 1998 was as an interior electrician, both of which the Veteran stated resulted in extensive noise exposure.  Therefore, even should the April 1997 audiogram show a downward shift in hearing acuity as compared to the October 1993 audiogram, there would be no indication that such a downward shift was due to the Veteran's two months of active duty, reportedly working with the motor pool, as opposed to the rest of the approximately 3.5 years of noise exposure from National Guard service.  Remand to obtain this record would therefore not have a reasonable likelihood of helping to substantiate the Veteran's claim, and is therefore unnecessary.

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22) , 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2014).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such other organic diseases of the nervous system (to include bilateral hearing loss), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309 (2014).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) .

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2014).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Background and Analysis

An October 2008 private audiogram documented a degree of hearing loss which meets the requirements of a current "disability" for purposes of service connection.  See 38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss disability had its onset in active military service or hearing loss is otherwise the result of a disease or injury incurred during active military service, to include relevant periods of ACDUTRA or INACDUTRA.  38 C.F.R. § 3.303.

In May and July 2003 statements, the Veteran wrote that his hearing deteriorated over the years he spent in the Florida National Guard.  He stated that his job as a diesel mechanic for electrical generators required the he work in high noise environments for long periods of time and that his military records show a continual loss of hearing over the years.

The Veteran's service treatment records from National Guard service include a number of audiograms.

A November 1983 audiogram, as part of a retention physical, showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
5
5
5
5
10 
LEFT
10
5
5
5
5
 5  

A June 1988 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
10
5
20
10
 15 
LEFT
15
10
10
10
15
 5  

An October 1993 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
20
5
5
20
30
25 
LEFT
20
5
10
20
20
30  

An April 1997 private treatment record noted that the Veteran's hearing was normal through 2000 cycles, then dropped off into a mild to moderate high frequency sensorineural hearing loss.  Specific audiometric findings were not otherwise provided.  The Veteran was noted to have hearing loss that was diagnosed at work, and it was stated that he "works in noise."

A January 1999 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
10
10
50
55
40 
LEFT
25
10
15
40
40
50  

An October 1999 audiogram, for purposes of separation from National Guard service, showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
35
20
15
60
45
50 
LEFT
30
15
25
40
45
60  

The file contains a lay statement from one of the Veteran's fellow servicemen, who stated that he worked with the Veteran from 1984 to 1991 in the motor pool around trucks and generators.  He stated that they were exposed to loud noise including generators, engines, artillery, and gun fire, and that he had been granted service connection for hearing loss due to noise exposure he experienced while in service.

The Veteran was seen by a private ear, nose, and throat doctor for a consultation regarding his bilateral tinnitus (not on appeal) in October 2008.  The consultation report notes that the Veteran had a history of being in the military and having noise exposure with some hearing loss associated with his exposure to the noise while in the military.  The doctor conducted a screening audiogram and stated an impression that the Veteran had "bilateral sensorineural hearing loss most likely noise induced from the time spent in the military progressing" (sic). 

In an October 2010 statement, the Veteran wrote that his hearing problems were caused by the time he spent working in the motor pool, working on trucks, generators, and other equipment during active duty.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss on either a direct or presumptive basis.

As noted above, bilateral hearing loss is considered a chronic disease for which the presumptions of 38 C.F.R. §§ 3.307 and 3.309 apply.  Service connection will be presumed for certain chronic diseases, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The Veteran's period of active duty ran from July 1996 to August 1996, and is less than 90 days.  Therefore, presumptive service connection based on manifestation of a chronic disability of 10 percent or more within a year of active service is unavailable.

With regard to service connection on a direct basis, although the Veteran has a current hearing loss "disability" for VA service connection purposes, the evidence does not demonstrate that the Veteran's hearing loss disability is a result of an injury or excessive noise exposure from his period of active duty, or any period of ACDUTRA or INACDUTRA.  The Veteran contends that his hearing acuity progressively declined during his long period of National Guard service, during which he spent several years in duty assignments with noisy environments.  Although the Veteran states that his two months of active duty involved work in a motor pool with noise exposure, he has not asserted that this noise exposure was somehow more intense or otherwise distinguishable from his other years in the National Guard in the motor pool working on light wheel vehicles or working on generators and other equipment as an interior electrician.  He also has not asserted that he had a noticeable decrease in hearing acuity during or immediately following his active duty.  The Veteran has also not identified any particular loud noise exposure or decrease in hearing acuity during a particular period of ACDUTRA or INACDUTRA.  The Board therefore finds that a preponderance of the evidence is against finding incurrence or aggravation of a disease or injury during active duty or ACDUTRA, or incurrence or aggravation of an injury during INACDUTRA.

In finding that the weight of the evidence is against a finding regarding the in-service element, the Board recognizes the October 2008 private opinion in which an ear, nose and throat doctor wrote that the Veteran had bilateral sensorineural hearing loss that was progressive and most likely noise induced from time spent in the military.  It is noteworthy, however, that the opinion was based on a reported history from the Veteran of "being in the military and having noise exposure with some hearing loss associated with his exposure to the noise while in the military."  The doctor gave no indication that he had access to the service treatment records or other medical evidence of record.  The Board finds that this opinion carries very little probative weight, as it was based fully on the Veteran's description of hearing loss "while in the military," without any distinction made concerning ACDUTRA, INACDUTRA, active duty, and regular National Guard service.   See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Such a distinction is necessary given the legal framework where service connection may be available regarding occurrences during active duty, ACDUTRA, or INACDUTRA, but not during regular National Guard service, and because the Veteran has such an extensive period of National Guard service.  

In conclusion, the preponderance of the evidence is against a finding of an in-service event, injury, or disease during "active military service."  Accordingly, service connection is not warranted on a direct basis.  Additionally, as the Veteran's period of continuous active duty was less than 90 days, and presumptive service connection of chronic diseases is not available with regard to periods of ACDUTRA or INACDUTRA, service connection also is not warranted on a presumptive basis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

V.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In December 2011, the Veteran submitted a statement saying that he was satisfied with the decision to increase the rating for his back disability, and that he wanted to withdraw his appeal for that issue.  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew his appeal for entitlement to an increased evaluation for service-connected lumbar strain, and the content and form of his request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of this claim, and the appeal as to that issue must be dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

The appeal of the claim for an increased evaluation for service-connected lumbar strain is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


